Citation Nr: 1217601	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-27 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for bilateral hearing loss disability and for tinnitus.  In a June 2009 rating decision, the RO granted service connection for left ear hearing loss disability.  In an August 2009 rating decision, the RO granted service connection for tinnitus.  Accordingly, those matters have been resolved. 

The Veteran was scheduled for a Board hearing at the RO in November 2010.  In a statement signed in November 2010, he withdrew his request for a Board hearing.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Hearing loss disability in the right ear has not been present at any time during the pendency of this claim..


CONCLUSION OF LAW

Hearing loss disability in the right ear was not incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002) 38 C.F.R. §§ 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in June 2007, before the initial adjudication of the claim.

In addition, the Veteran's service treatment records and pertinent post-service treatment records have been obtained, and he was afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran's service records reflect that his specialty was light weapons infantry. 

The service treatment records document no complaints or treatment related to hearing loss in the right ear.  On the Veteran's March 1969 service separation examination, the auditory thresholds at the tested frequencies were each 5 decibels or less in the right ear.  Speech recognition was not tested at that time.

In May 2007, the Veteran had a hearing evaluation at Northwest Ear, Nose, and Throat, PA, a private practice.  The audiological evaluation revealed normal hearing in the right ear.

The Veteran had a VA audiological examination in July 2007.  On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
20
LEFT
30
30
25
50
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  The examiner stated that the hearing in the Veteran's right ear was clinically normal, and that the hearing in his left ear ranged from normal to moderately severe sensorineural hearing loss. 

In August 2009, the Veteran saw an ENT specialist at Northwest ENT.  On testing, the physician found that the Veteran had in his right ear mild sensorineural hearing loss between 4000 Hertz and 8000 Hertz.  The actual test results were not reported.

The Veteran had another VA audiological examination in October 2009.  On the audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
20
20
15
40
25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 82 percent in the left ear. The examiner stated that the hearing in the Veteran's right ear was within normal limits.

The Board accepts the Veteran's accounts of exposure to weapons fire noise during service.  In addition, the Board acknowledges that the Veteran is competent to state that he has hearing loss in his right ear.  However, he is not competent to state that has sufficient hearing impairment in the right ear to qualify as a disability for VA purposes.  The May 2007 private examination and both of the VA examinations disclosed that he does not have sufficient hearing impairment in his right ear to qualify as a disability.  The private examination in August 2009 only disclosed the presence of mild sensorineural hearing loss in the right ear.  The examiner did not report findings supporting the presence of hearing loss disability in the right ear.  Moreover, the VA examination performed by VA in October 2009 continued to show that the Veteran does not have hearing loss disability in the right ear.

Accordingly, the Board must deny this claim because the preponderance of the evidence demonstrates that hearing loss disability in the right ear has not been present at any time during the pendency of this claim.


      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for right ear hearing loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


